Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments directed to the newly amended claims filed 2/7/2022 have been fully considered but they are not persuasive. 

The amendments modify the scoped of the claims to overcome the rejections in view of Unagami et al.  The amendments and remarks however do not overcome the rejection in view of the SAFE layer of Venezia et al.  The layer meets the broad scope of the claim.  The claims and originally filed specification do not define what is to be considered a attenuation layer. The remarks argue the layer is for focusing light, however the remarks do not present factual evidence or dispute the fact that the layer still will have a finite value for attenuation.  
All materials where light enters and passes though has a value for attenuation.  Due to the lack of a lower limiting value provided in the originally filed written description or the claim to define what is to be considered a “attenuation layer”, even a very low attenuating material is still considered a attenuating material.  As understood from the original written description a oxide layer may be a attenuation layer.  The suggested buffer and SAFE layer in the rejection of the claims may also be a oxide.  As such the simple designation of a layer being a attenuation layer does not provide any clear distinction from any other layer of material which light passes though. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 25-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asatsuma et al. (US 20210193727 A1) in view of Venezia et al. (US 20100038523 A1).

    PNG
    media_image1.png
    508
    759
    media_image1.png
    Greyscale
	Regarding claim 1, Asatsuma et al. disclose a image sensor, comprising: 
a substrate having a first side and a second side opposite to the first side (Asatsuma et al. Fig. 10), 
wherein the substrate includes a plurality of small photodiodes [102-11] and a plurality of large photodiodes [102-11] surrounding the small photodiodes (Asatsuma et al. Fig. 9),  and 

    PNG
    media_image2.png
    517
    710
    media_image2.png
    Greyscale

the substrate further includes a plurality of deep trench isolation structures in regions of the substrate between ones of the small photodiodes and the large photodiodes (Trench is not labeled, however is shown to have isolation layer 232 extend therein.),

    PNG
    media_image3.png
    451
    354
    media_image3.png
    Greyscale

wherein each of large photodiodes having a full well capacity larger than each of the small photodiodes (Asatsuma et al. Fig. 10),  
an array of color filters [201] disposed over the first side of the substrate; 
a first buffer layer [232] disposed between the first side of the substrate and the array of color filters [201]; 
a second buffer layer disposed between the first side of substrate and the array of color filters; 
wherein the first and second buffer layers are horizontally placed with respect to each other, and the first buffer layer is over the deep trench isolation structures, and the second buffer layer is over the large photodiodes;


    PNG
    media_image4.png
    448
    608
    media_image4.png
    Greyscale

a plurality of metal grid structures [181-1] disposed between the color filters in the array of color filters, 
the metal grid structures are disposed above the first buffer layer [232]; and 
an attenuation layer portion disposed above each region of the substrate between the large and small photodiodes (“Attenuation layer” is broad language and could be any number of layers, as all the layers will have a finite value for attenuation of a given wavelength.  The buffer layers 232 will have attenuation and can be considered attenuation layer.  The color filter 201-11 which extends over element 181-1 meets the scope of the claim language, as a color filter layer attenuates light. Specifically a filter layers reduces all other wavelengths other than a desired wavelength.  Color filtering is accomplished by attenuation.).

Asatsuma as applied above may be silent upon where a attenuation layer portion is disposed between the first and the second buffer layers and normal to an upper surface of the substrate.  


    PNG
    media_image5.png
    506
    653
    media_image5.png
    Greyscale

Modifying Asatsuma to include a SAFE layer as shown in Venezia for the generic purpose of modifying incoming light, would separate a buffer layer into a first buffer and a second buffer layer.  Note that metal layers 181 of Asatsuma are analogous to the 

    PNG
    media_image6.png
    619
    609
    media_image6.png
    Greyscale

As discussed above this SAFE layer would further have a finite value for attenuation and could be considered a attenuation layer.  As such placing a SAFE layer as taught and depicted in Venezia would create the arrangement of where a attenuation 


It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the intermediate/buffer layers between the color filter and the photodiodes of  Asatsuma with the intermediate/buffer/SAFE layer structures of Venezia et al., since applying a known technique [providing multiple layers, providing a SAFE layer to a known device ready for improvement to yield predictable results is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 



Regarding claim 2, Asatsuma et al in view of Venezia et al. disclose a image sensor of claim 1, wherein the attenuation layer portion extends from an etch-stop layer [231] on the upper surface of the substrate to at least the level of one of the first and the second buffer layers (Asatsuma et al. Fig. 10 as modified by Venezia fig. 2 to include a SAFE layer ).  Layer 231 ao Asatuma is a different material that the identified buffer layers, thus would be structurally analogous to a “etch stop” layer.  As the term merely identifies a layer having different etching properties/rates.  

Regarding claim 3, Asatsuma et al in view of Venezia et al. disclose a image sensor of claim 1, wherein the attenuation layer portion extends from an etch-stop layer on the upper surface of the substrate to at least the metal grid structure  (Asatsuma et al. Fig. 10 as modified by Venezia fig. 2 to include a SAFE layer ).  

Regarding claim 4, Asatsuma et al in view of Venezia et al. disclose a image sensor of claim 1, wherein the attenuation layer portion extends from an etch-stop layer on the upper surface of the substrate to at least a top of the metal grid structure  (Asatsuma et al. Fig. 10 as modified by Venezia fig. 2 to include a SAFE layer ).  

Regarding claim 5, Asatsuma et al in view of Venezia et al. disclose a image sensor of claim 1, wherein the attenuation layer portion extends on an etch stop layer on the upper surface of the substrate laterally over an edge of a large photodiode  (Asatsuma et al. Fig. 10 as modified by Venezia fig. 2 to include a SAFE layer ).  

Regarding claim 6, Asatsuma et al in view of Venezia et al. disclose a image sensor of claim 1, wherein the attenuation layer portion is disposed above a region of the substrate in proximity to at least one of the plurality deep trench isolation structure (Asatsuma et al. Fig. 10 as modified by Venezia fig. 2 to include a SAFE layer ).  

Regarding claim 7, Asatsuma et al in view of Venezia et al. disclose a image sensor of claim 1, wherein the attenuation layer portion is a first attenuation layer portion separated from a second attenuation layer portion, wherein the second (Asatsuma et al. Fig. 10 as modified by Venezia fig. 2 to include a SAFE layer ).  Duplicating the SAFE layer of Veneza to other select pixel regions will result in the separated attenuation/SAFE layer.

Regarding claim 8, Asatsuma et al in view of Venezia et al. disclose a image sensor of claim 7, wherein the second attenuation layer portion extends from a top of the metal grid structure, along a sidewall of the metal grid structure and the first buffer layer, on the etch-stop layer over the small photodiode, along a sidewall of an adjacent second metal grid structure and the first buffer layer, to a top of a second metal grid structure (Asatsuma et al. Fig. 10 as modified by Venezia fig. 2 to include a SAFE layer ).  

Regarding claim 9, Asatsuma et al in view of Venezia et al. disclose a image sensor of claim 1, is silent upon wherein the attenuation layer portion includes a metal layer and a metal nitride layer.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a material since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.


Regarding claim 10, Asatsuma et al in view of Venezia et al. disclose a image sensor of claim 1, wherein the first buffer layer and the second buffer layer are formed of different materials (Asatsuma et al. Fig. 10 as modified by Venezia fig. 2 to include a SAFE layer ).  

Regarding claim 11, Asatsuma et al in view of Venezia et al. disclose a image sensor of claim 1, wherein the first buffer layer is disposed above the deep trench isolation structures (Asatsuma et al. Fig. 10 as modified by Venezia fig. 2 to include a SAFE layer ).  

Regarding claim 12, Asatsuma et al in view of Venezia et al. disclose a image sensor of claim 1, wherein the second buffer layer is disposed above the small photodiodes and the large photodiodes (Asatsuma et al. Fig. 10 as modified by Venezia fig. 2 to include a SAFE layer ).  

Regarding claim 13, Asatsuma et al in view of Venezia et al. disclose a image sensor of claim 1, wherein the deep trench isolation structures extend from the upper surface of the substrate into the substrate (Asatsuma et al. Fig. 10 as modified by Venezia fig. 2 to include a SAFE layer ).  

Regarding claim 25, Asatsuma et al in view of Venezia et al. disclose a image sensor of claim 1, comprising an attenuation layer portion between the second buffer (Asatsuma as modified by Venezia – See Marked up figure 10 and regarding claim 1).


    PNG
    media_image6.png
    619
    609
    media_image6.png
    Greyscale


Regarding claim 26, Asatsuma et al in view of Venezia et al. disclose a sensor of claim 1, wherein the attenuation layer portion separates the first buffer layer from the second buffer layer (Asatsuma as modified by Venezia – See Marked up figure 10 and regarding claim 1).


Regarding claim 27, Asatsuma et al in view of Venezia et al. disclose a image sensor of claim 1, further comprising an attenuation layer portion between a metal grid structure and a color filter (Asatsuma as modified by Venezia – See Marked up figure 10 and regarding claim 1).

Regarding claim 28, Asatsuma et al in view of Venezia et al. disclose a image sensor of claim 1, wherein the second buffer layer is in between adjacent portions of the first buffer layer (Asatsuma as modified by Venezia – See Marked up figure 10 and regarding claim 1).

Regarding claim 29, Asatsuma et al in view of Venezia et al. disclose a image sensor of claim 1, wherein a width of a portion of the second buffer layer above the large photodiodes is greater than a width of a portion of the second buffer layer above the small photodiodes (Asatsuma as modified by Venezia – See Marked up figure 10 and regarding claim 1).

Regarding claim 30, Asatsuma et al in view of Venezia et al. disclose a image of sensor of claim 1, wherein each metal grid structure is formed on the first buffer layer, and each metal grid structure and first buffer layer separates light sensing regions of adjacent large and small photodiodes (Asatsuma as modified by Venezia – See Marked up figure 10 and regarding claim 1).

Regarding claim 31, Asatsuma et al in view of Venezia et al. disclose a image sensor of claim 1, wherein the metal grid structure and first buffer layer define openings between the large and small photodiodes (Asatsuma as modified by Venezia – See Marked up figure 10 and regarding claim 1).

Regarding claim 32, Asatsuma et al in view of Venezia et al. disclose a image sensor of claim 1, comprising an attenuation layer having portions above the small photodiodes and openings above the large photodiodes (Asatsuma as modified by Venezia – See Marked up figure 10 and regarding claim 1).

Regarding claim 33, Asatsuma et al in view of Venezia et al. disclose a image sensor of claim 1, comprising a first and second deep trench isolation structure separating the small photodiodes from the large photodiodes, the first buffer layer and metal strid [sic] structure is above the first and second deep trench isolation structure, and an attenuation layer portion extends along a sidewall of the metal grid structure and first buffer layer of the first deep trench isolation structure across a top of the small photodiode along a sidewall of the metal grid structure and first buffer layer of the second deep trench isolation structure (Asatsuma as modified by Venezia – See Marked up figure 10 and regarding claim 1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

JARRETT J. STARK
Primary Examiner
Art Unit 2823



2/18/2021
/JARRETT J STARK/Primary Examiner, Art Unit 2822